Citation Nr: 1336761	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  09-24 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased rating for vagotomy and pyloroplasty for duodenal ulcer disease, currently rated 40 percent disabling.    

3.  Whether VA compensation benefits should have been suspended for the period December 2, 2005 to April 10, 2007 based on the Veteran's status as a fugitive felon.  


REPRESENTATION

Appellant (Veteran) represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARINGS ON APPEAL

Veteran, his spouse, and his daughter
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1979 to February 1985.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In October 2008, the Veteran and his spouse presented testimony at a personal hearing before the RO.  In June 2013, the Veteran and his daughter presented testimony before the undersigned during a travel Board hearing convened at the RO.  Transcripts of each hearing have been associated with the claims file.        

The claims for service connection and for increased rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board notes that the Veteran claimed service connection for blurred vision in November 2005, that the RO denied the claim in July 2006, and that the Veteran filed a notice of disagreement against the denial in June 2007.  During the October 2008 personal hearing before the RO, however, the Veteran's representative informed the hearing officer that the Veteran wished to withdraw that issue from appellate consideration.  The withdrawn issue was listed (erroneously) as an issue on appeal in a subsequent May 2009 Statement of the Case (SOC).  Moreover, the Veteran filed a substantive appeal in July 2009.  Nevertheless, the Board finds that the claim for service connection for blurred vision is not on appeal.  

The May 2009 SOC has no legal effect on the October 2008 withdrawal.  Listing the withdrawn claim in the SOC amounted to a mere clerical error - the merits of the withdrawn claim were not addressed in body of the May 2009 SOC.  Hence, the Veteran's withdrawal of the claim to service connection for blurred vision was not nullified by the clerical error in the May 2009 SOC, and by the July 2009 appeal.  Indeed, an intent to appeal the withdrawn issue is not documented anywhere in the record.  Neither the Veteran nor the representative has indicated in their multiple statements of record, to include testimony before the undersigned, that the service connection claim for blurred vision had been appealed.  Rather, each expressly agreed during the June 2013 Board hearing that the sole issues on appeal were those noted above.  

The Board further notes that the withdrawn issue addressed below is considered differently because it was withdrawn from appellate consideration following a timely appeal to the Board.  The Board will therefore dismiss the issue below.      


FINDING OF FACT

On June 26, 2013, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw the appeal regarding whether VA compensation benefits should have been suspended, for the period December 2, 2005 to April 10, 2007, based on the Veteran's status as a fugitive felon.   


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran on the issue of whether VA compensation benefits should have been suspended for the period December 2, 2005 to April 10, 2007, based on the Veteran's status as a fugitive felon, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on June 26, 3013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting withdrawal of the appeal regarding whether VA compensation benefits should have been suspended for the period December 2, 2005 to April 10, 2007 based on the Veteran's status as a fugitive felon.  Consequently, the Veteran has withdrawn this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The appeal regarding whether VA compensation benefits should have been suspended for the period December 2, 2005 to April 10, 2007, based on the Veteran's status as a fugitive felon, is dismissed.    


REMAND

The Board finds additional development and medical inquiry warranted into the claim for service connection for hearing loss and into the claim for increased rating for a gastrointestinal (GI) disorder.  

First, during his June 2013 Board hearing, the Veteran stated that he had been receiving medical treatment for his GI disorder for several years at VA facilities in Charleston, South Carolina and Savannah, Georgia.  The most recent VA treatment records in the claims file (paper or virtual) are dated in November 2011, and contain scant information regarding the Veteran's GI system and hearing capacity.  Indeed, the bulk of the VA treatment records dated since 2009 focus almost entirely on a service-connected psychiatric disorder.  A remand is warranted to ensure that any relevant VA treatment records addressing the Veteran's GI disorder and hearing capacity are included in the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Second, in a May 2010 VA treatment record addressing a psychiatric disorder, the Veteran indicated that he had applied to the Social Security Administration (SSA) for disability benefits, that his claim was denied, and that he had appealed the SSA denial.  It thus appears that SSA may be in possession of relevant outstanding records.  Remand is warranted for inclusion in the claims file of any relevant information pertaining to a claim for disability benefits with SSA.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Third, the Veteran has indicated in the record that he has received recent relevant treatment at St. Joseph's/Candler hospital in Savannah, Georgia.  During the June 2013 Board hearing, the Veteran was encouraged to provide directly to the Board within 30 days relevant private medical evidence, which he agreed to do, but did not do.  Nevertheless, as the case is being remanded, he should be provided with an additional opportunity to assist the Board in obtaining and including in the record private medical evidence.    

Fourth, the Veteran's claim for service connection for hearing loss was denied because the evidence of record indicates that he does not have a current bilateral hearing loss disorder that satisfies the criteria of 38 C.F.R. § 3.385.  The most recent VA examination of the Veteran's hearing capacity is dated in August 2010, however.  Furthermore, the Veteran indicated in his testimony before the Board that his hearing is significantly impaired - an indication that his hearing may have substantially deteriorated in the more than 3-year period since the August 2010 VA audiology examination.  As such, the Veteran should be provided with another examination on remand.  

Fifth, a full readjudication of the Veteran's claims is warranted because relevant evidence has been included in the record since the most recent SSOC of record dated in December 2011.  In November 2012, the Veteran appeared to have provided a waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  Nevertheless, a full readjudication is warranted, particularly given the likelihood that additional relevant information will be added to the record pursuant to the remand directives noted here.  38 C.F.R. §§ 19.31, 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

1.  Relevant VA treatment records addressing the Veteran's hearing capacity and his service-connected GI disorder should be included in the claims file.  

2.  Appropriate efforts should be made to obtain from SSA any records pertinent to the Veteran's claim for SSA disability benefits.     

3.  Provided that the Veteran has submitted necessary authorization forms, attempt to obtain and include in the claims file any outstanding private treatment records pertaining to treatment the Veteran has received, to include treatment at St. Joseph's/Candler hospital in Savannah, Georgia.  Perform any and all follow-up as necessary, and document negative results.

4.  After the development directed in paragraphs 1 through 3, schedule the Veteran for a VA audiology examination to determine the nature and etiology of any currently diagnosed hearing loss disability.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand. 

The examiner is asked to comment on the following questions:  

a.  Does the Veteran currently have a hearing loss disorder that satisfies the criteria detailed under 38 C.F.R. § 3.385?  

b.  If he does have a hearing loss disorder under 38 C.F.R. § 3.385, is it at least as likely as not that the disorder is related to any in-service disease, event, or injury?  Please note the Veteran's experiences in the military and his claim to have been exposed to acoustic trauma therein.  Please also note that the Veteran has been service connected for tinnitus due in part to his in-service experiences.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

The examiner is further reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

6.  After all the above development has been completed, readjudicate the claims on appeal.  If an issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


